DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the Application No. KR10-2019-0058611, filed on 05/20/2019 has been provided.

Claim Objections
Claims 1, 11 objected to because of the following informalities:  
Claim 1, line 12 – 16 should read “control one or more of the driving of the ego vehicle and provide 13communication with an external organization, based on the state of the passenger detected by the 14sensor unit when the autonomous driving mode of the ego vehicle is turned off, and based on an isautonomous driving risk of the ego vehicle determined based on a trajectory error between the 16actual driving trajectory and expected driving trajectory of the surrounding vehicle.” Because the limitation “a state of a passenger” is introduced in claim 1, line 3 and the limitation “an autonomous driving of the ego vehicle” is introduced in claim 1, line 6.
Claim 11, line 7 – 11 should read “controlling, by the processor, one or more of the driving of the ego vehicle and providing communication with an external organization, based on a state of a passenger detected 9by the sensor unit when the autonomous driving mode of the ego vehicle is turned off, and  iobased on an autonomous driving risk of the ego vehicle determined based on a trajectory error 11between the actual driving trajectory and expected driving trajectory of the surrounding vehicle.” Because the limitation “an autonomous driving of an ego vehicle” is introduced in claim 11, line 2.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1, line 2 – 3, “a sensor unit configured to detect a surrounding vehicle around an ego vehicle that 3autonomously travels and a state of a passenger who is in the ego vehicle;”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “sensor unit” comprises one or more of sensors and are implemented by a processor as described in fig. 1 and specification, [Par. 0041-0042], “The sensor unit 500 may include one or more of a LIDAR sensor 510, a radar sensor 520 and a camera sensor 530 in order to detect a surrounding object outside a vehicle, as illustrated in FIG. 1… The processor s 610 of the autonomous driving integrated controller 600 may determine a location (including a distance to a corresponding object), speed and moving direction of the corresponding object using a method of measuring the time taken for a laser signal, transmitted through the LIDAR sensor 510, to be reflected and returned from the corresponding object.”
 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12 - 16 recites “control one or more of the driving of the ego vehicle and provide 13communication with an external organization, based on a state of the passenger detected by the 14sensor unit when an autonomous driving mode of the ego vehicle is turned off, and based on an isautonomous driving risk of the ego vehicle determined based on a trajectory error between the 16actual driving trajectory and expected driving trajectory of the surrounding vehicle.” There is lack of antecedent basis for the limitation “one or more of the driving of the ego vehicle”. For purpose of compact prosecution, Examiner will interpret this as “control one or more of modes of the ego vehicle and provide 13communication with an external organization, based on a state of the passenger detected by the 14sensor unit when an autonomous driving mode of the ego vehicle is turned off, and based on an isautonomous driving risk of the ego vehicle determined based on a trajectory error between the 16actual driving trajectory and expected driving trajectory of the surrounding vehicle.”
Claims 2 – 10 are dependent on claim 1 and do not cure the deficiencies thereof, therefore claims 2 - 10 are rejected for the same reason as claim 1 above.
Claim 11, line 7 - 11 recites “controlling, by the processor, one or more of the driving of the ego vehicle and providing communication with an external organization, based on a state of a passenger detected 9by the sensor unit when an autonomous driving mode of the ego vehicle is turned off, and  iobased on an autonomous driving risk of the ego vehicle determined based on a trajectory error 11between the actual driving trajectory and expected driving trajectory of the surrounding vehicle.” There is lack of antecedent basis for the limitation “one or more of the driving of the ego vehicle”. For purpose of compact prosecution, Examiner will interpret this as “controlling, by the processor, one or more of modes of the ego vehicle and providing communication with an external organization, based on a state of a passenger detected 9by the sensor unit when an autonomous driving mode of the ego vehicle is turned off, and  iobased on an autonomous driving risk of the ego vehicle determined based on a trajectory error 11between the actual driving trajectory and expected driving trajectory of the surrounding vehicle.”
Claims 12 – 20 are dependent on claim 11 and do not cure the deficiencies thereof, therefore claims 12 - 20 are rejected for the same reason as claim 11 above.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, David Ian Franklin (Publication No. US 20210225172 A1; hereafter Ferguson) in view of Oshida et al. (US 20160071418 A1; hereafter Oshida).
Regarding to claim 1, Ferguson teaches an autonomous driving apparatus comprising:  
	2a sensor unit configured to detect a surrounding vehicle around an ego vehicle that 3autonomously travels; ([Par. 0134], “The autonomous driving computer system 144 may detect the one or more vehicles by using one or more of the sensors mounted on the autonomous vehicle 104, such as the laser sensors 302-304, radar detection units306-312, the cameras 314-316, or a combination of these sensors.”) 
	4an output unit; ([Par. 0077], “the autonomous vehicle 104 may include a display 225 for displaying information regarding the status of the autonomous vehicle 104 or its computer. In another example, the autonomous vehicle 104 may include a status indicating apparatus such as status bar 230, to indicate the current status of vehicle 104.” Wherein the “display” reads on the “output unit”)
	sa memory configured to store a map information; ([Par. 0053], “a memory (e.g., RAM and internal hard drives) storing data 112 and instructions such as an Internet browser or other software application,”; [Par. 0063], “the data 112 may include detailed map information 114 that defines one or more driving environments. The detailed map information 114 may include various maps that identify the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, or other such objects and information. The detailed map
information 114 may further include explicit speed limit information associated with various roadway segments.”) and  
	6a processor configured to control an autonomous driving of the ego vehicle based on the 7map information stored in the memory ([Par. 0046], “The memory 108 may store information accessible by the processor 106, such as instructions110 and data 112 that may be executed or otherwise used by the processor 106.”;  [Par. 0065], “the autonomous driving computer system144 may monitor vehicles in a driving environment corresponding to the detailed map information 114.For example, the autonomous driving computer system 144 may detect and track vehicles at an intersection, on the various types of roadways, and in other such driving environments. As another example, the autonomous driving computer system 144 may detect and track vehicles entering and/or exiting a highway, such as vehicles entering the highway via an on-ramp, exiting the highway via an off-ramp and other such behaviors. The autonomous driving computer system 144 may collect, process, and store this information as part of the vehicle data 116.”),  
	8wherein the processor is configured to:  
		9generate an actual driving trajectory and an expected driving trajectory ioof the surrounding vehicle based on driving information of the surrounding vehicle detected by 11the sensor unit and the map information stored in the memory, ([Par. 0041], “the autonomous vehicle may monitor and track the location of one or more vehicles in the driving environment and determine trajectories for the one or more vehicles. Using a map discrepancy algorithm, the autonomous vehicle may then compare the determined vehicle trajectories to expected vehicle trajectories based on identified lanes in the previously stored map. When the autonomous vehicle observes that one or more vehicles are consistently moving in a manner that does not match the expected behavior based on the previously stored map, the autonomous vehicle may identify that the map is no longer reliable (i.e., inaccurate).” Wherein the autonomous vehicle monitors and tracks in real-time the trajectories of the one or more vehicle surrounding the autonomous vehicle. The “determined vehicle trajectories” reads on the “actual trajectory” of the surrounding vehicles. The actual trajectories of the one or more vehicle are then compared to expected trajectories of the one or more vehicle retrieved from stored map 114.”) and  
12control one or more of the driving of the ego vehicle and provide 13communication with an external organization based on an isautonomous driving risk of the ego vehicle determined based on a trajectory error between the 16actual driving trajectory and expected driving trajectory of the surrounding vehicle. ([Par. 0042], “a construction zone, the lanes in the driving environment may be shifted to accommodate the construction work. In this example, traffic may be shifted right or left based on newly established temporary lanes and the trajectories for the various vehicles may no longer follow the previous lanes of the driving environment (i.e., the lanes stored in the map of the autonomous vehicle).When the autonomous vehicle observes and identifies that the traffic has shifted (e.g., by monitoring a consistent change in vehicle trajectories), the autonomous vehicle may conclude that the previously stored map is inaccurate. When the autonomous vehicle identifies that the previously stored map is inaccurate, the autonomous vehicle may stop relying on its previously stored map information. Instead, the autonomous vehicle may rely on another mechanism for maneuvering through the changed driving environment, such as by retrieving a map from a map provider server or requesting that a passenger in the autonomous vehicle take control.”; [Par. 0138 – 0141], “The deviation metric values may be determined by comparing an averaged trajectory with an expected trajectory determined, or obtained from, the detailed map information 114. In one embodiment, the expected trajectory may be a centerline of a lane in which the autonomous driving computer system144 determines that a detected vehicle is traveling… example, a first probability threshold, such as 50%, may correspond with an action to display a warning. Thus, when the probability that the driving environment has changed equals or exceeds this first threshold, the autonomous driving computer system 144 may display a warning that the driving environment may have changed. In another example, a second probability threshold, such as 75%, may correspond with an action for the autonomous driving computer system 144 to update the detailed map information, such as by communication with the map provider server 142. Thus, when the probability that the driving environment has changed equals or exceeds this second threshold, the autonomous driving computer system 144 may request updated detailed map information from the map provider server 142.”  This is interpreted as the system determines the stored map is inaccurate based on the error (deviation metric values) between the actual trajectories versus predicted trajectories of surrounding vehicle in which whether the deviation metric value is greater than a threshold. In a case when the error is greater than 75%, the system communicates with an external map provider to request an updated map. Meanwhile, the autonomous vehicle stops relying on the previous stored map and might request a passenger to take control of the vehicle.)

	Ferguson teaches to control one or more of driving mode of the vehicle and provide communication with an external organization based on an error between actual trajectories and predicted trajectories of surrounding vehicles as described above but does not explicitly disclose to detect a state of passenger who is in the ego vehicle; control one or more of the driving of the ego vehicle and provide communication with an external organization based on a a state of the passenger detected by the 14sensor unit when an autonomous driving mode of the ego vehicle is turned off.

	However, Oshida teaches detect a state of passenger who is in the ego vehicle; ([Par. 0028],“The monitoring component 110 may monitor one or more occupants of a vehicle, such as a driver of a vehicle, for one or more vital signs or characteristics, thereby assessing the health or awareness of the driver. For example, the monitoring component 110 may measure a body temperature, a pulse, a pulse rate or heart rate, a respiration rate, perspiration rate, a blood pressure, eye movement, body movement, head movement, carbon dioxide output, or other biometric or functional aspects of a driver of a vehicle. Based on these measurements or readings, the monitoring component 110 may determine whether an occupant of a vehicle is experiencing an emergency (e.g., an emergency status), and thus requires assistance”)

control one or more of the driving of the ego vehicle and provide communication with an external organization based on a a state of the passenger detected by the 14sensor unit when an autonomous driving mode of the ego vehicle is turned off. ([Par. 0034], “the operation component 120 may monitor one or more operating actions of one or more occupants of a vehicle, such as a driver of a vehicle. For example, the operation component 120 may monitor operating actions such as driving actions, turn signal operations, steering operations, braking operations, acceleration operations, horn operations, etc. Based on this monitoring, the operation component 120 may determine whether an occupant of a vehicle is experiencing an emergency, and thus requires assistance. For example, if a driver of a vehicle becomes unresponsive, no operating actions may be detected over an extended period of time. Accordingly, the operation component 120 may determine an emergency based on an absence of operating actions, steering input, etc. from the driver over a predetermined period of time.”; [Par. 0043 – 0044], “the communication component 160 may submit a request for help or a help request when one or more other components determines that the driver of the vehicle or another occupant is experiencing an emergency, such as a medical emergency, for example. In one or more embodiments, the communication component 160 may initiate communications with a help center 192,which may facilitate or determine one or more emergency response actions. In other embodiments, the assist component 180 of the system 100 for vehicle operation assistance may generate one or more emergency response actions. In yet other embodiments, the communication component 160 and the assist component 180 may receive or generate a set of collective emergency response actions in concert or in conjunction with one another. Examples of emergency response actions may include automatically pulling the vehicle over or stopping at a ‘safe’ area or location via one or more automated driving actions, automatically turning on or engaging hazard lights or ‘blinkers’ of a vehicle, automatically navigating via one or more automated driving actions, requesting ‘wireless towing’ from a leader vehicle, automatically navigating to meet a leader vehicle via one or more automated driving actions, performing object, obstacle, or hazard detection, mitigation, avoidance, etc.” this is interpreted as the vehicle enters a autonomous emergency mode such as pulling over or stopping or automatically navigating to a leader vehicle in a case manual driving manipulation has not been performing by a driver or a driver is experiencing emergency condition or in a fatigue condition. A help request is communicated to external organizations for assistance.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Ferguson to incorporate the teaching of Oshida. The modification would have been obvious because by monitoring cognitive state of driver when autonomous driving is off, it allows the system to perform necessary actions to ensure safety of the driver in a case the driver is experiencing an emergency.	

Claim 11 describes a method that has substantially same scope as claim 1. Therefore, claim 11 is rejected under 35 USC § 103 for the same reason as described in claim 1 above.

Claims 2, 4 - 5, 12, 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ferguson and Oshida in view of Nishii et al. (English Translation of Publication No. JP 2017030748 A; hereafter Nishii).
Regarding to claim 2, the combination of Ferguson and Oshida teaches the system of claim 1.
Ferguson further teaches wherein the processor is 2configured to:  
	3determine the autonomous driving risk of the ego vehicle based on the trajectory error between the actual driving trajectory and expected driving trajectory of the surrounding vehicle, ([Par. 0137 – 0138], “As previously discussed, the deviation metric values may be determined by comparing an averaged trajectory with an expected trajectory determined, or obtained from, the detailed map information 114. In one embodiment, the expected trajectory may be a centerline of a lane in which the autonomous driving computer system144 determines that a detected vehicle is traveling. The autonomous driving computer system 144 may then determine whether a change in the driving environment has occurred relative to the detailed map information 114. For example, the autonomous driving computer system 144 may compare one or more of the determined metric values to a corresponding metric threshold. Should one or more of the determined metric values exceed their corresponding threshold, the autonomous driving computer system 144 may determine that the driving environment has changed.” Wherein the “deviation metric value” reads on the “autonomous driving risk”) and  42
	output a warning to the passenger through the output unit at a level corresponding to the  determined autonomous driving risk, ([Par. 0141], “a first probability threshold, such as 50%, may correspond with an action to display a warning. Thus, when the probability that the driving environment has changed equals or exceeds this first threshold, the autonomous driving computer system 144 may display a warning that the driving environment may have changed. In another example, a second probability threshold, such as 75%, may correspond with an action for the autonomous driving computer system 144 to update the detailed map information, such as by communication with the map provider server 142. Thus, when the probability that the driving environment has changed equals or exceeds this second threshold, the autonomous driving computer system 144 may request updated detailed map information from the map provider server 142. Further still, where this second probability threshold is met or exceeded, the autonomous driving computer system 144 may also display a warning regarding the determined change in the driving environment (e.g., the first probability threshold having been exceeded).”
8wherein the processor outputs the warnings to the passenger through the output unit, as 9first level, a second level, or a third level warning based on ascending order of the autonomous iodriving risk of the ego vehicle. ([Par. 0141], “a first probability threshold, such as 50%, may correspond with an action to display a warning. Thus, when the probability that the driving environment has changed equals or exceeds this first threshold, the autonomous driving computer system 144 may display a warning that the driving environment may have changed. In another example, a second probability threshold, such as 75%, may correspond with an action for the autonomous driving computer system 144 to update the detailed map information, such as by communication with the map provider server 142. Thus, when the probability that the driving environment has changed equals or exceeds this second threshold, the autonomous driving computer system 144 may request updated detailed map information from the map provider server 142. Further still, where this second probability threshold is met or exceeded, the autonomous driving computer system 144 may also display a warning regarding the determined change in the driving environment (e.g., the first probability threshold having been exceeded).”)

The combination of Ferguson and Oshida fails to explicitly disclose to determine the autonomous driving risk of the ego vehicle based on whether a driving 4mode of the surrounding vehicle is an autonomous driving mode.

However, Nishii teaches determine the autonomous driving risk of the ego vehicle based on whether a driving 4mode of the surrounding vehicle is an autonomous driving mode. ([Par. 0023 – 0024], “there are four vehicles A to D within the range in which wireless communication with the own vehicle is possible. However, there are two vehicles existing in the inspection area surrounded by the broken line in the figure, vehicle B and vehicle C, and these vehicles are peripheral vehicles 3. Among these two peripheral vehicles 3, the vehicle B is an autonomous driving vehicle, while the vehicle C is a manually driven vehicle. Therefore, in this case, it is determined that the manually driven vehicle exists in the inspection area (S204: yes in FIG. 3). If the peripheral vehicle 3 does not exist in the inspection area, or if the peripheral vehicle 3 exists but all of them are self-driving vehicles, it is determined as "no" in S204 of FIG. 3 and is left as it is. The automatic operation mode setting process ends. As a result, in this case, the data of the standard automatic operation mode read in S202 is used as it is for automatic operation. If there is a manually driven vehicle in the inspection area (S204: yes in FIG. 3), change the threshold data for alerting the driver to a higher value in the standard automatic driving mode data. (S206).” This is interpreted as the system determines if peripheral vehicles surrounding the own vehicle are self-driving or manual driving. If there is manual driving vehicle surrounding the own vehicle, it alerts the driver of the own vehicle to take caution of the situation.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Ferguson and Oshida to incorporate the teaching of Nishii. The modification would have been obvious because by determining and alerting driver if the mode of the surrounding vehicle is a manual driving mode, it allows the driver to be more cautious of the surrounding vehicle as manual driving vehicles could suddenly change their trajectories out of prediction of the own vehicle.

Regarding to claim 4, the combination of Ferguson, Oshida and Nishii teaches the system of claim 2.
Ferguson further teaches wherein the processor is 2configured to:  
	3perform a diagnosis of reliability of autonomous driving control over the ego vehicle 4based on a size of the trajectory error between the actual driving trajectory and expected driving strajectory of the surrounding vehicle or a cumulative addition of the trajectory errors, ([Par. 0138 – 0139], “The autonomous driving computer system 144 may then determine whether a change in the driving environment has occurred relative to the detailed map information 114. For example, the autonomous driving computer system 144 may compare one or more of the determined metric values to a corresponding metric threshold. Should one or more of the determined metric values exceed their corresponding threshold, the autonomous driving computer system 144 may determine that the driving environment has changed. Further still, the autonomous driving computer system 144 may leverage the probability function to determine the probability that the driving environment has changed relative to the detailed map information 114. In one embodiment, the autonomous driving computer system 144 may select a probability model corresponding to the driving environment of the autonomous vehicle 104 (Block1212). The selected probability model may also correspond to the detailed map information 114. The autonomous driving computer system 144 may then use one or more of the determined metrics and the selected probability model as inputs to the probability function. The probability function may then yield the probability that the driving environment has changed (Block 1214).”; [Par. 0042], “When the autonomous vehicle observes and identifies that the traffic has shifted (e.g., by monitoring a consistent change in vehicle trajectories), the autonomous vehicle may conclude that the previously stored map is inaccurate. When the autonomous vehicle identifies that the previously stored map is inaccurate, the autonomous vehicle may stop relying on its previously stored map information. Instead, the autonomous vehicle may rely on another mechanism for maneuvering through the changed driving environment, such as by retrieving a map from a map provider server or requesting that a passenger in the autonomous vehicle take control.” This is interpreted as the system derives metric values based on the different between the actual trajectories and predicted trajectories of surrounding vehicles. Then the system compares the determined metric values to a corresponding metric threshold or use the determined metrics values and selected probability model as input to the probability function to determine if the autonomous driving is reliable. For example, if the determined metric values exceed the corresponding metric threshold, it indicates that the map data 114 is inaccurate, it causes the autonomous driving becoming unreliable, and manual driving may be requested.) and  
6output, to the passenger, a warning corresponding to the third level warning through the 7output unit if, as a result of an execution of the diagnosis, it is determined that the autonomous 8driving control over the ego vehicle is unreliable. ([Par. 0042], “When the autonomous vehicle observes and identifies that the traffic has shifted (e.g., by monitoring a consistent change in vehicle trajectories), the autonomous vehicle may conclude that the previously stored map is inaccurate. When the autonomous vehicle identifies that the previously stored map is inaccurate, the autonomous vehicle may stop relying on its previously stored map information. Instead, the autonomous vehicle may rely on another mechanism for maneuvering through the changed driving environment, such as by retrieving a map from a map provider server or requesting that a passenger in the autonomous vehicle take control.”; [0140 - 0141], “the autonomous driving computer system 144 may take one or more actions based on the determined probability that the driving environment has changed. In one embodiment, one or more probability thresholds may be established that correspond to the one or more actions, and the autonomous driving computer system 144 may perform these actions when one or more of these probability thresholds are exceeded. For example, a first probability threshold, such as 50%, may correspond with an action to display a warning. Thus, when the probability that the driving environment has changed equals or exceeds this first threshold, the autonomous driving computer system 144 may display a warning that the driving environment may have changed. In another example, a second probability threshold, such as 75%, may correspond with an action for the autonomous driving computer system 144 to update the detailed map information, such as by communication with the map provider server 142. Thus, when the probability that the driving environment has changed equals or exceeds this second threshold, the autonomous driving computer system 144 may request updated detailed map information from the map provider server 142. Further still, where this second probability threshold is met or exceeded, the autonomous driving computer system 144 may also display a warning regarding the determined change in the driving environment (e.g., the first probability threshold having been exceeded).” This is interpreted as when the map information 114 is identified as inaccurate based on an analysis as described in [Par. 0138 – 0139], the autonomous driving also becomes unreliable. The system generates warning to driver and take multiple course of actions to ensure safety of the vehicle.)  
	
Regarding to claim 5, the combination of Ferguson, Oshida and Nishii teaches the system of claim 4.
Ferguson further teaches wherein the processor is 43configured to determine that the autonomous driving control over the ego vehicle is unreliable, when the state in which the size of the trajectory error is a preset first critical value or more 4occurs within a preset first critical time. ([Par. 0138 – 0139], “The autonomous driving computer system 144 may then determine whether a change in the driving environment has occurred relative to the detailed map information 114. For example, the autonomous driving computer system 144 may compare one or more of the determined metric values to a corresponding metric threshold. Should one or more of the determined metric values exceed their corresponding threshold, the autonomous driving computer system 144 may determine that the driving environment has changed. Further still, the autonomous driving computer system 144 may leverage the probability function to determine the probability that the driving environment has changed relative to the detailed map information 114. In one embodiment, the autonomous driving computer system 144 may select a probability model corresponding to the driving environment of the autonomous vehicle 104 (Block1212). The selected probability model may also correspond to the detailed map information 114. The autonomous driving computer system 144 may then use one or more of the determined metrics and the selected probability model as inputs to the probability function. The probability function may then yield the probability that the driving environment has changed (Block 1214).”; [Par. 0042], “When the autonomous vehicle observes and identifies that the traffic has shifted (e.g., by monitoring a consistent change in vehicle trajectories), the autonomous vehicle may conclude that the previously stored map is inaccurate. When the autonomous vehicle identifies that the previously stored map is inaccurate, the autonomous vehicle may stop relying on its previously stored map information. Instead, the autonomous vehicle may rely on another mechanism for maneuvering through the changed driving environment, such as by retrieving a map from a map provider server or requesting that a passenger in the autonomous vehicle take control.”; [Par. 0141], “For example, a first probability threshold, such as 50%, may correspond with an action to display a warning. Thus, when the probability that the driving environment has changed equals or exceeds this first threshold, the autonomous driving computer system 144 may display a warning that the driving environment may have changed. In another example, a second probability threshold, such as 75%, may correspond with an action for the autonomous driving computer system 144 to update the detailed map information, such as by communication with the map provider server 142. Thus, when the probability that the driving environment has changed equals or exceeds this second threshold, the autonomous driving computer system 144 may request updated detailed map information from the map provider server 142. Further still, where this second probability threshold is met or exceeded, the autonomous driving computer system 144 may also display a warning regarding the determined change in the driving environment (e.g., the first probability threshold having been exceeded).”  This is interpreted as the system derives metric values based on the different between the actual trajectories and predicted trajectories of surrounding vehicles. Then the system compares the determined metric values to a corresponding metric threshold or use the determined metrics values and selected probability model as input to the probability function to determine if the autonomous driving is reliable. For example, if the determined metric values exceed the corresponding metric threshold, it indicates that the map data 114 is inaccurate, it causes the autonomous driving becoming unreliable, and manual driving may be requested.)


Claims 12, 14 - 15 describe a method that has substantially same scope as claims 2, 4 – 5 respectively. Therefore, claims 12, 14 – 15 are rejected under 35 USC § 103 for the same reason as described in claims 2, 4 – 5 respectively above.

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ferguson, Oshida and Nishii in view of Cheatham et al. (Publication No. US 20150158469 A1; hereafter Cheatham). 
Regarding to claim 3, the combination of Ferguson, Oshida and Nishii teaches the system of claim 2.
Nishii further teaches wherein the processor is 2configured to:  
output, to the passenger, the warning corresponding to the second level through the 6output unit when the driving mode of the surrounding vehicle is a manual driving mode. ([Par. 0024], “If there is a manually driven vehicle in the inspection area (S204: yes in FIG. 3), change the threshold data for alerting the driver to a higher value in the standard automatic driving mode data. (S206). That is, the consciousness state value detection unit 20 detects the driver's consciousness state (for example, the degree of arousal), and when the driver's consciousness state drops below a predetermined threshold during automatic driving, the automatic driving execution unit 30 notifies. The driver is alerted using the unit 40. When a manually driven vehicle exists in the inspection area, the driver's state of consciousness is maintained at a high level incase the manually driven vehicle suddenly operates the steering wheel or decelerates suddenly. It is desirable to keep it. Therefore, the threshold value for alerting the driver is changed to a higher value. In this way, the driver's consciousness is alerted when the driver's consciousness falls below the threshold value, so that the driver's consciousness can be kept at a high level.” This is interpreted as if there is manual driving vehicles detected in the inspection area, the driver is alerted at higher level than there is autonomous driving vehicle in the area.)
	
	The combination of Ferguson, Oshida and Nishii teaches to output a warning if surrounding vehicle is in manual mode as described above but does not explicitly disclose to output, to the passenger, the warning corresponding to the first level through the output 4unit when the driving mode of the surrounding vehicle is the autonomous driving mode,

	However, Cheatman teaches to output, to the passenger, the warning corresponding to the first level through the output 4unit when the driving mode of the surrounding vehicle is the autonomous driving mode, ([Par. 0055], “the driver assistance component 310 may notify the driver of the robotic status of nearby vehicles or warnings based on the robotic status or a potential emergency situation. In one embodiment the driver assistance component310 notifies the driver whether a nearby vehicle is under control of an automatic driving system. For example, the driver assistance component 310 may notify the driver that a nearby vehicle is under control of an automatic driving system, that a collision avoidance system is active, and/or that the nearby vehicle is under control of a human driver.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Ferguson, Oshida and Nishii to incorporate the teaching of Cheatman. The modification would have been obvious because by notifying the driver about robotic status information of the surrounding vehicles, it allows the driver to acknowledge the risk and might take appropriate action if needed. (“the driver assistance component 310 assists the driver by providing information to help the driver drive safely or know about risks. For example, the driver assistance component 310 may notify the driver of the robotic status of nearby vehicles or warnings based on the robotic status or a potential emergency situation. The driver assistance component may notify a driver of an adjustable setting of the nearby vehicle, such as for subordination, or any other robotic status information.” (Cheatman, [Par. 0055])).

Claims 13 describes a method that has substantially same scope as claims 3. Therefore, claim 13 is rejected under 35 USC § 103 for the same reason as described in claim 3 above.

Claims 6 – 10, 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ferguson, Oshida and Nishii in view of Hashimoto et al. (English Translation of Publication No. JP 2008100592 A; hereafter Hashimoto). 
Regarding to claim 6, the combination of Ferguson, Oshida and Nishii teaches the system of claim 5. 
The combination of Ferguson, Oshida and Nishii teach to perform an analysis to determine reliability of the autonomous driving of the host vehicle by comparing the trajectory error between the actual trajectories and predicted trajectories of surrounding vehicle to a predetermined threshold as described in claim 4 and 5 above, but does not explicitly disclose to perform the diagnosis of reliability using cumulative addition of the error, determine that the driving control over the vehicle is unreliable, when 7the state in which the cumulative addition obtained by accumulating and adding the trajectory 8errors is a preset second critical value or more occurs within a second critical time preset as a 9value greater than the first critical time, in the state in which the size of the trajectory error is less iothan the first critical value for the first critical time.

However, Hashimoto teaches perform the diagnosis of reliability using cumulative addition of the error, determine that the driving control over the vehicle is unreliable, when 7the state in which the cumulative addition obtained by accumulating and adding the trajectory 8errors is a preset second critical value or more occurs within a second critical time preset as a 9value greater than the first critical time, in the state in which the size of the trajectory error is less iothan the first critical value for the first critical time. ([Par. 0011], “when calculating the current values of the anteroposterior velocity and the lateral velocity, basically, the change between the previous value of the anteroposterior velocity stored in the storage means and the anteroposterior velocity. In addition to adding minutes, the previous value of the lateral velocity stored in the storage means and the change in lateral velocity are added. When such an addition operation is repeatedly executed every first predetermined time, the integration error gradually increases, and the calculation accuracy of the current values of the front-rear speed and the lateral speed decreases, that is, the estimation accuracy of the traveling direction of the vehicle.” This is interpreted as the error between the anteroposterior velocity and the previous anteroposterior velocity is stored and accumulated overtime when addition operation is repeated executed every first predetermined time. The accumulative error is within a critical time that is greater than the first predetermined time (first critical time). As the larger the accumulated error, the less accuracy of the calculation model.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Ferguson, Oshida and Nishii to incorporate the teaching of Hashimoto. The modification would have been obvious because by considering an accumulative of errors over time for determining reliability of the driving of the vehicle, it allows the system to keep track of the error and notify the driver in a case the cumulative error could affect the operation of the vehicle.

Regarding to claim 7, the combination of Ferguson, Oshida, Nishii and Hashimoto teaches the system of claim 6.
Ferguson further teaches wherein the processor is 2configured to release the warning output through the output unit when the size of the trajectory 3error is less than the first critical value, when the cumulative addition of the trajectory errors is 4less than the second critical value or when it is determined that the state of the passenger sdetected by the sensor unit is a forward looking state, after outputting the warning to the 6passenger through the output unit. ([0140 - 0141], “the autonomous driving computer system 144 may take one or more actions based on the determined probability that the driving environment has changed. In one embodiment, one or more probability thresholds may be established that correspond to the one or more actions, and the autonomous driving computer system 144 may perform these actions when one or more of these probability thresholds are exceeded. For example, a first probability threshold, such as 50%, may correspond with an action to display a warning. Thus, when the probability that the driving environment has changed equals or exceeds this first threshold, the autonomous driving computer system 144 may display a warning that the driving environment may have changed” This is interpreted as the warning is only generated if the determined metric values is greater than the corresponding metric threshold. It is inherent that the warning should not be generated or continue if the determined metric value is less than the corresponding metric threshold. The process of monitoring the determined metric value is understood as a continuous loop while the autonomous vehicle is traveling. This is mapped to at least “release the warning output through the output unit when the size of the trajectory error is less than the first critical value.”)

Regarding to claim 8, the combination of Ferguson, Oshida, Nishii and Hashimoto teaches the system of claim 7. 
Ferguson further teaches wherein the processor is 44configured to turn off the autonomous driving mode of the ego vehicle if it is determined that the state of the passenger detected by the sensor unit does not correspond to the forward looking 4state, in a state in which the size of the trajectory error is the first critical value or more or the 5cumulative addition of the trajectory errors is the second critical value or more. ([Par. 0109], “In comparing the determined trajectories with the expected trajectories, the autonomous driving computer system 144 may obtain a variety of metrics for determining whether the driving environment has changed, and thus, whether the detailed map information 114 is inaccurate. These metrics may include, for example, a maximum deviation metric, an average deviation metric, and an average signed deviation metric.”; [Par. 0138], “The autonomous driving computer system 144 may then determine whether a change in the driving environment has occurred relative to the detailed map information 114. For example, the autonomous driving computer system 144 may compare one or more of the determined metric values to a corresponding metric threshold. Should one or more of the determined metric values exceed their corresponding threshold, the autonomous driving computer system 144 may determine that the driving environment has changed.”; [Par. 0042], “When the autonomous vehicle identifies that the previously stored map is inaccurate, the autonomous vehicle may stop relying on its previously stored map information. Instead, the autonomous vehicle may rely on another mechanism for maneuvering through the changed driving environment, such as by retrieving a map from a map provider server or requesting that a passenger in the autonomous vehicle take control.”; This is interpreted as when the determined metric value exceeds a corresponding metric threshold, the system indicates the map information 114 is inaccurate. Therefore, a warning is generated, and multiple actions could be performed such as requesting a passenger in the autonomous vehicle to take control of the vehicle which turns the autonomous vehicle into manual driving mode. This is mapped to “turn off the autonomous driving mode of the ego vehicle in a state in which the size of the trajectory error is the first critical value.”)

Regarding to claim 9, the combination of Ferguson, Oshida, Nishii and Hashimoto teaches the system of claim 8.
Oshida further teaches wherein the processor is 2configured to allow the driving mode of the ego vehicle to enter an emergency autonomous 3driving mode so that the ego vehicle moves to a specific point necessary to the passenger, when a 4manual driving manipulation is not performed by the passenger after the autonomous driving 5mode of the ego vehicle is turned off. ([Par. 0034], “the operation component 120 may monitor one or more operating actions of one or more occupants of a vehicle, such as a driver of a vehicle. For example, the operation component 120 may monitor operating actions such as driving actions, turn signal operations, steering operations, braking operations, acceleration operations, horn operations, etc. Based on this monitoring, the operation component 120 may determine whether an occupant of a vehicle is experiencing an emergency, and thus requires assistance. For example, if a driver of a vehicle becomes unresponsive, no operating actions may be detected over an extended period of time. Accordingly, the operation component 120 may determine an emergency based on an absence of operating actions, steering input, etc. from the driver over a predetermined period of time.”; [Par. 0043 – 0044], “the communication component 160 may submit a request for help or a help request when one or more other components determines that the driver of the vehicle or another occupant is experiencing an emergency, such as a medical emergency, for example. In one or more embodiments, the communication component 160 may initiate communications with a help center 192,which may facilitate or determine one or more emergency response actions. In other embodiments, the assist component 180 of the system 100 for vehicle operation assistance may generate one or more emergency response actions. In yet other embodiments, the communication component 160 and the assist component 180 may receive or generate a set of collective emergency response actions in concert or in conjunction with one another. Examples of emergency response actions may include automatically pulling the vehicle over or stopping at a ‘safe’ area or location via one or more automated driving actions, automatically turning on or engaging hazard lights or ‘blinkers’ of a vehicle, automatically navigating via one or more automated driving actions, requesting ‘wireless towing’ from a leader vehicle, automatically navigating to meet a leader vehicle via one or more automated driving actions, performing object, obstacle, or hazard detection, mitigation, avoidance, etc.” this is interpreted as the vehicle enters a autonomous emergency mode such as pulling over or stopping or automatically navigating to a leader vehicle in a case manual driving manipulation has not been performing by a driver.)

Regarding to claim 10, the combination of Ferguson, Oshida, Nishii and Hashimoto teaches the system of claim 9.
Oshida further teaches wherein the processor is 2configured to transmit a rescue signal to the external organization when a behavior of the 3passenger is not detected through the sensor unit or a bio signal of the passenger detected 4through the sensor unit has a pattern different from that of a normal bio signal previously stored 5in the memory as a bio signal in a normal physical state of the passenger. ([Par. 0028 - 0029], “The monitoring component 110 may monitor one or more occupants of a vehicle, such as a driver of a vehicle, for one or more vital signs or characteristics, thereby assessing the health or awareness of the driver. For example, the monitoring component 110 may measure a body temperature, a pulse, a pulse rate or heart rate, a respiration rate, perspiration rate, a blood pressure, eye movement, body movement, head movement, carbon dioxide output, or other biometric or functional aspects of a driver of a vehicle. Based on these measurements or readings, the monitoring component 110 may determine whether an occupant of a vehicle is experiencing an emergency (e.g., an emergency status), and thus requires assistance…. As another example, the monitoring component 110 may determine that a driver of a vehicle has fallen asleep when no eye movement is detected (e.g., due to the eyes of the driver being closed). In yet another example, the monitoring component 110 may determine an operational inability of a driver when a sensor component 130 of a vehicle identifies or detects an object or obstacle (e.g., such as an object located in a collision path of a vehicle) and the driver fails to react or take corrective driving action within a predetermined time threshold. In other words, if a driver is in a scenario where it would be expected that the driver would navigate around an obstruction identified by the vehicle, but does not do so within a threshold time frame, the monitoring component 110 may determine that the driver is experiencing an emergency, drowsiness, sleepiness, operational inability, a medical condition, etc.”; [Par. 0044 – 0045], “emergency response actions may include automatically pulling the vehicle over or stopping at a ‘safe’ area or location via one or more automated driving actions, automatically turning on or engaging hazard lights or ‘blinkers’ of a vehicle, automatically navigating via one or more automated driving actions, requesting ‘wireless towing’ from a leader vehicle, automatically navigating to meet a leader vehicle via one or more automated driving actions, performing object, obstacle, or hazard detection, mitigation, avoidance, etc. The communication component 160 may transmit a help request, a request for an emergency vehicle, a request for medical emergency assistance, a request for wireless towing or a leader vehicle, status information, such as vital signs of the driver, vehicle status, vehicle location, vehicle mode, etc. The communication component 160 may transmit or receive one or more autonomous or automated operating actions from a leader vehicle or another vehicle equipped with another system, such as a system 100 for vehicle operation assistance. In one or more embodiments, a vehicle equipped with a system 100 for vehicle operation assistance may receive one or more autonomous or automated operating actions from another” this is interpreted as once a driver is detected as experiencing emergency condition or in a fatigue condition, the communication component transmits a help request to external organization for assistance.)


Claims 6 - 10 describes a method that has substantially same scope as claims 16 - 20 respectively. Therefore, claims 6 - 10 are rejected under 35 USC § 103 for the same reason as described in claims 16 – 20 respectively above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668